DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 03/16/2021. Claims 1-34 of the original claims have been amended and claim 35 has been newly added. Claims 1-35 have been examined.

Information Disclosure Statement
The IDS received on 01/30/2021 has been entered and references cited within carefully considered.
Claim Objections
The applicant respectfully amended objected dependent claims 2-18 and 20-34. Therefore, the objection to claims 2-18 and 20-34 have been withdrawn. 

Response to Arguments
Applicant’s arguments filed on March 16th, 2021 with respect to claims 1 and 19 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4, 6, 17-22, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Masenten (US Patent No.: 6,704,349 B1) in view of Liang et al. (US Pub. No.: 2016/0315749 A1), in further view of Tamaki (US Pub. No.: 2011/01348 A1).
Regarding claim 1, Masenten discloses a wireless single-frequency-channel, full-duplex, full-time transmit and receive communication node [Fig. 1 and Fig. 2A, col. 3, lines 58-67 and col. 4, lines 60-64] comprising: a) an antenna that transmits a transmit signal over a wireless transmit channel and that receives a receive signal over a wireless receive channel (The general use and operation of the transceiver 200 is described with reference to FIGS. 1-5A. In FIG. 5A, the b) a communications processor [Fig. 1 and Fig. 5A, processor 900 and transceiver 200] comprising: i) a first port electrically coupled to the antenna [Fig. 5A, circulator 212]; ii) a second port electrically coupled to a transmit path, the transmit path connecting the second port to the first port [Fig. 5A, directional coupler, i.e. second port]; and iii) a third port electrically coupled to a receive path, the receive path connecting the first port to the third port [Fig. 5A, combiner 230], wherein the communications processor is configured to pass the transmit signal in the transmit path to the first port and is configured to pass the receive signal in the receive path from the first port to the third port such that the transmit signal and the receive signal occupy a same frequency channel and operate simultaneously in a same time slot [See figs. 2A, 2B, 5A and col. 7 lines 4-33].
Although Masenten discloses everything as applied above, Masenten does not explicitly discloses c) a channel state information processor electrically coupled to the receive path, the channel state information processor calculating up-link channel state information based on the receive signal. However, these concepts are well known in the art as taught by Liang.
 a channel state information processor electrically coupled to the receive path, the channel state information processor calculating up-link channel state information based on the receive signal (Note that for receiving BF in an FDD network with massive MIMO, or for joint receiving and processing in CoMP in an FDD network, a first FDD apparatus can send UL pilots using its normal transmitting path in the F2 frequency band and a second FDD apparatus can receive the pilots using its normal receiving path in the F2 frequency band for UL CSI estimation. No switching or changing of the circuit setting is required [Para. 0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Liang method into Masenten invention. One of ordinary skill in the art would have been motivated to get the CSI of the receiver using channel reciprocity, which allows a BS to estimate its downlink (DL) channels from uplink (UL) pilots sent by the receivers [Liang, Para. 0005].
Although Masenten/Liang disclose everything as applied above, Masenten/Liang do not explicitly disclose such that channel state information is measured in a time slot and channel state information is used simultaneously in the time slot. However, these concepts are well known in the art as taught by Tamaki.
In the same field of endeavor, Tamaki discloses such that channel state information is measured in a time slot (First, the base station 102 a transmits a preamble signal for acquiring the channel state information in a TDMA time slot (Slot) #1. It is assumed that the mobile station 103 a previously acquires a right to communicate in the time slot #1 based on a communication protocol. The mobile a receives the preamble signal and performs channel estimation. The mobile station 103 a feeds back the acquired channel state information “Haa” to the base station 102 a. Here, the channel state information notified from the mobile station to the base station may be the channel estimation information acquired by receiving the preamble signal at the moment or the averaged channel state information acquired by receiving the preamble signal several times. Also, when the preamble signal has not been received in the time slot, the channel state information acquired when received in the previous time slot may be used [Para. 0064, see also Para. 0068]) and channel state information is used simultaneously in the time slot (The base station controller 101 a generates the SDMA data signal by the SDMA transmission signal processing (as disclosed in, for example, the above-described Non-Patent Document 2) based on the acquired channel state information Haa+Hba, Hab+Hbb, Hac+Hbc, and Had+Hbd, and simultaneously transmits the data to the mobile stations 103 a, 103 b, 103 c, and 103 d via the base stations 102 a and 102 b. Each mobile station fetches a desired signal by performing the SDMA received signal processing (as disclosed in, for example, the above-described Non-Patent Document 2) [Para. 0073]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Tamaki method into Masenten/Liang invention. One of ordinary skill in the art would have been motivated to obtained by typical aspects, a wireless communication system capable of exceeding a com munication speed demanded by a mobile station and reducing a feedback volume can be provided [Tamaki, Para. 0038]. 

Regarding claim 2, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten discloses everything as applied above, Masenten does not explicitly discloses wherein the channel state information processor is electrically coupled to the transmit path, the channel state information processor modifying the transmit signal based on the calculated up-link channel state information. However, these concepts are well known in the art as taught by Liang.
In the same field of endeavor, Liang discloses wherein the channel state information processor is electrically coupled to the transmit path, the channel state information processor modifying the transmit signal based on the calculated up-link channel state information [Para. 0017-0018].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Liang method into Masenten invention. One of ordinary skill in the art would have been motivated to get the CSI of the receiver using channel reciprocity, which allows a BS to estimate its downlink (DL) channels from uplink (UL) pilots sent by the receivers [Liang, Para. 0005].

Regarding claim 3, Masenten/Liang/Tamaki disclose everything as discuss above.
Although Masenten/Liang/Tamaki discloses everything as applied above, Masenten/Tamaki do not explicitly discloses wherein the antenna comprises a multi-element antenna. However, these concepts are well known in the art as taught by Liang.
wherein the antenna comprises a multi-element antenna [Para. 0003].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Liang method into Masenten/Tamaki invention. One of ordinary skill in the art would have been motivated to offers the potential to significantly increase the spectral efficiency and throughput by many folds through spatial multiplexing, providing linear capacity growth without the need of increasing spectral bandwidth [Liang, Para. 0004].

Regarding claim 4, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki discloses everything as applied above, Masenten/Tamaki do not explicitly discloses. However, these concepts are well known in the art as taught by Liang.
In the same field of endeavor, Liang discloses wherein the antenna comprises a multiple input multiple output (MIMO) antenna [Para. 0011].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Liang method into Masenten/Tamaki invention. One of ordinary skill in the art would have been motivated to offers the potential to significantly increase the spectral efficiency and throughput by many folds through spatial multiplexing, providing linear capacity growth without the need of increasing spectral bandwidth [Liang, Para. 0004].

Regarding claim 6, Masenten/Liang/Tamaki disclose everything as discuss above. 

In the same field of endeavor, Liang discloses wherein the same frequency channel comprises a cellular communication system frequency channel [Para. 0031].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Liang method into Masenten/Tamaki invention. One of ordinary skill in the art would have been motivated to offers the potential to significantly increase the spectral efficiency and throughput by many folds through spatial multiplexing, providing linear capacity growth without the need of increasing spectral bandwidth [Liang, Para. 0004].

Regarding claim 17, Masenten/Liang/Tamaki disclose everything as discuss above, Masenten further discloses wherein the antenna comprises a base station antenna [col. 3, lines 57-67 and col. 4, lines 1-9].  

Regarding claim 18, Masenten/Liang/Tamaki disclose everything as discuss above, Masenten further discloses wherein the antenna comprises a mobile user antenna [col. 4, lines 1-9].  

Regarding claims 19-22 and 26, they are substantially the same as claims 1-4 and 6, except claims 19-22 and 26 are in method claim format.  Because the same reasoning applies, claims 19-22 and 26 are rejected under the same reasoning as claims 1-4 and 6.

Regarding claim 35, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang do not explicitly discloses wherein the channel state information used in the slot is channel state information from an immediately adjacent previous slot. However, these concepts are well known in the art as taught by Tamaki.
In the same field of endeavor, Tamaki discloses wherein the channel state information used in the slot is channel state information from an immediately adjacent previous slot [Para. 0064-0066].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Tamaki method into Masenten/Liang invention. One of ordinary skill in the art would have been motivated to obtained by typical aspects, a wireless communication system capable of exceeding a com munication speed demanded by a mobile station and reducing a feedback volume can be provided [Tamaki, Para. 0038]. 

	Claims 5, 7-12, 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Masenten (US Patent No.: 6,704,349 B1) in view of Liang et al. (US Pub. No.: 2016/0315749 A1), in further view of Tamaki (US Pub. No.: 
Regarding claim 5, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same time slot comprises a cellular communication system time slot. However, these concepts are well known in the art as taught by Baker.
In the same field of endeavor, Baker discloses wherein the same time slot comprises a cellular communication system time slot [Para. 026 and Para. 0038].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Baker method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to designated portion of a resource allocation map, and allocates one of the potential resources for peer-to-peer communication between a transmitter station and one or more receiver stations [Baker, Para. 0024].

Regarding claim 7, Masenten/Liang/Tamaki disclose everything as discuss above.
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same time slot comprises a 4G LTE system time slot. However, these concepts are well known in the art as taught by Baker.
wherein the same time slot comprises a 4G LTE system time slot [Para. 0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Baker method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to designated portion of a resource allocation map, and allocates one of the potential resources for peer-to-peer communication between a transmitter station and one or more receiver stations [Baker, Para. 0024].
  
Regarding claim 8, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same frequency channel comprises a 4G LTE 40system frequency channel. However, these concepts are well known in the art as taught by Baker.
In the same field of endeavor, Baker discloses wherein the same frequency channel comprises a 4G LTE 40system frequency channel [Para. 0025 and Para. 0032].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Baker method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to designated portion of a resource allocation map, and allocates one of the potential resources for peer-to-peer communication between a transmitter station and one or more receiver stations [Baker, Para. 0024].

Regarding claim 9, Masenten/Liang/Tamaki disclose everything as discuss above.
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same time slot comprises a 5G system time slot. However, these concepts are well known in the art as taught by Baker.
In the same field of endeavor, Baker discloses wherein the same time slot comprises a 5G system time slot [Para. 0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Baker method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to designated portion of a resource allocation map, and allocates one of the potential resources for peer-to-peer communication between a transmitter station and one or more receiver stations [Baker, Para. 0024].
  
Regarding claim 10, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same frequency channel comprises a 5G system frequency channel. However, these concepts are well known in the art as taught by Baker.
In the same field of endeavor, Baker discloses wherein the same frequency channel comprises a 5G system frequency channel [Para. 0025 and Para. 0032]. 


Regarding claim 11, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same time slot comprises a WiFi system time slot. However, these concepts are well known in the art as taught by Baker.
In the same field of endeavor, Baker discloses wherein the same time slot comprises a WiFi system time slot [Para. 0025 and Para. 0038]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Baker method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to designated portion of a resource allocation map, and allocates one of the potential resources for peer-to-peer communication between a transmitter station and one or more receiver stations [Baker, Para. 0024].

Regarding claim 12, Masenten/Liang/Tamaki disclose everything as discuss above. 

In the same field of endeavor, Baker discloses wherein the same frequency channel comprises a WiFi system frequency channel [Para. 0027 and Para. 0029 and Para. 0032].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Baker method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to designated portion of a resource allocation map, and allocates one of the potential resources for peer-to-peer communication between a transmitter station and one or more receiver stations [Baker, Para. 0024].

Regarding claims 25 and 27-32, they are substantially the same as claims 5 and 7-12, except claims 25 and 27-32 are in method claim format.  Because the same reasoning applies, claims 25 and 27-32 are rejected under the same reasoning as claims 5 and 7-12.

	
Regarding claim 13, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same time slot comprises a satellite system time slot. However, these concepts are well known in the art as taught by Hart.
In the same field of endeavor, Hart discloses wherein the same time slot comprises a satellite system time slot (In order to ensure that the correct signal is received by each mobile terminal 18, in the same time slot t in every frame F, the earth station 8 delays the timing of transmission from the buffers 85 to a particular satellite to compensate for the variations in propagation delay via another satellite, and for the change in delay in handing over from one satellite to another. In order to determine the correct timing, the controller 88 of the earth station 8 may include a store unit storing ephemerides of the positions of the different satellites so that their position and range may be calculated at any instant [Para. 0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hart method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to receive quality signal from the terminal through the satellites [Hart, Para. 0011].

Regarding claim 14, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly disclose wherein the same frequency 
In the same field of endeavor, Hart discloses wherein the same frequency channel comprises a satellite system frequency channel (For example, if the mobile terminal 18 has been assigned to the first channel, it will decode only the packet R, in the first Slot t1 in each frame F to generate a voice Signal. The method of multiplexed communication is known as Time Divided Multiple Access, or TDMA [Para. 0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hart method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to receive quality signal from the terminal through the satellites [Hart, Para. 0011].

Regarding claims 33-34, they are substantially the same as claims 13-14, except claims 33-34 are in method claim format.  Because the same reasoning applies, claims 33-34 are rejected under the same reasoning as claims 13-14.

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masenten (US Patent No.: 6,704,349 B1) in view of Liang et al. (US Pub. No.: 2016/0315749 A1) in further view of Tamaki (US Pub. No.: 2011/01348 A1) as discuss in claim 1 above, in further view of Cox et al. (US Pub. No.: 2014/0128008 A1).
Regarding claim 15, Masenten/Liang/Tamaki disclose everything as discuss above. 

In the same field of endeavor, Cox discloses wherein the communications processor further comprises a 41non-reciprocal waveguide comprising a first input connected to the first port, a second input connected to the second port, and an output connected to the third port [Fig. 5C and 5D, Para. 0038, Para. 0060].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cox method into Masenten/Liang/Tamaki invention. One of ordinary skill in the art would have been motivated to widen a ferrite circulator's bandwidth in exchange for some loss of its perfect unidirectionality at its center design frequency [Cox, Para. 0038].

Regarding claim 16, Masenten/Liang/Tamaki disclose everything as discuss above. 
Although Masenten/Liang/Tamaki disclose everything as applied above, Masenten/Liang/Tamaki do not explicitly discloses. However, these concepts are well known in the art as taught by Cox.
In the same field of endeavor, Cox discloses wherein the communications processor further comprises a fast switch [Para. 0051] comprising a first input connected to the first port, a second input connected to the second port, and an output connected to the third port [Fig. 11, Fast switch connector ports connected].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465